 



Exhibit 10.8
AMENDMENT NO. 7
TO SOUTHWEST AIRLINES CO. 401(k) PLAN
     Pursuant to the authority of the Board of Directors of Southwest Airlines
Co., and the provisions of Section 17.1 thereof, the Southwest Airlines Co.
401(k) Plan (the “Plan”) is hereby amended in the following respects only,
effective as of January 1, 2007, except as otherwise specified herein:
     (1) Article II, Section 2.1(c), is hereby amended to read as follows:
     “(c) Annual Compensation: The total amounts paid by the Company or any
Eligible Affiliate to an Employee as remuneration for personal services rendered
during each Plan Year, including expense allowances (to the extent includible in
the gross income of the Employee) and any amounts not includible in the gross
income of the Employee pursuant to Sections 402(e)(3), 125(a), or 132(f)(4) of
the Code, but excluding (1) director’s fees; (2) expense reimbursements and
nontaxable expense allowances; (3) prizes and awards; (4) items of imputed
income; (5) contributions made by the Company under this Plan or any other
employee benefit plan or program it maintains, such as group insurance,
hospitalization or like benefits; (6) amounts realized or recognized from
qualified or nonqualified stock options or when restricted stock or property
held by the Employee either becomes freely transferable or is no longer subject
to a substantial risk of forfeiture; (7) Company contributions to a plan of
deferred compensation that are not included in the Employee’s gross income for
the taxable year in which contributed, or any distributions from a deferred
compensation plan; (8) amounts, if any, paid to an Employee in lieu of a Company
Contribution to the Southwest Airlines Co. Profit Sharing Plan in the event that
such Company Contribution would constitute an annual addition, as defined in
Section 415(c)(2) of the Code, in excess of the limitations under Section 415(c)
of the Code; and (9) severance payments. For purposes of this Section 2.1(c),
severance payments include severance pay, unfunded nonqualified deferred
compensation benefits and parachute payments made after an Employee’s severance
from employment, but shall not include amounts attributable to payments made
within 21/2 months following severance from employment that, absent a severance
from employment, would have been paid to the Employee for services rendered
prior to the severance from employment and for accrued bona fide sick, vacation,
or other leave (to the extent the Employee would have been able to use the leave
if employment had continued). Annual Compensation shall include amounts
otherwise includible, as provided above, which are paid by the Company or an
Eligible Affiliate to the Employee through another person, pursuant to the
common paymaster provisions of Sections 3121(s) and 3306(p) of the Code.

 



--------------------------------------------------------------------------------



 



     The Annual Compensation of each Member or former Member taken into account
under the Plan for any Plan Year shall not exceed $225,000, as adjusted by the
Secretary of the Treasury for increases in the cost of living at the time and in
the manner set forth in Section 401(a)(17)(B) of the Code. If a Plan Year
consists of fewer than twelve (12) months, then the dollar limitation in the
preceding sentence will be multiplied by a fraction, the numerator of which is
the number of months in the Plan Year, and the denominator of which is twelve
(12). Except as otherwise provided herein, for purposes of an allocation under
the Plan based on Annual Compensation, Annual Compensation shall only include
amounts actually paid to an Employee during the period he is a Member of the
Plan. Notwithstanding the limitation in the preceding sentence, for purposes of
an allocation of a Company Matching Contribution, Annual Compensation shall
include amounts actually paid to an Employee during the applicable Plan Year.”
     (2) Article III, Section 3.1, is hereby amended to read as follows:
     “3.1 Eligibility Requirements: Every Employee who was a Member in the Plan
on the day before the effective date of this amendment shall continue to be a
Member in the Plan. Except as otherwise provided herein, every other Employee
shall become a Member in the Plan as of the first Entry Date concurrent with or
next following such Employee’s completion of thirty (30) consecutive days of
Service, beginning on his employment commencement date. The employment
commencement date is the first day for which an Employee is entitled to be
credited hereunder with an Hour of Service. Notwithstanding the foregoing,
non-resident aliens who receive no earned income from the Company that
constitutes income from sources within the United States shall not be eligible
to participate in the Plan. Furthermore, ‘leased employees’ (as such term is
defined in Section 2.1(n) hereof) and Employees classified by the Company as
interns shall not be eligible to participate in the Plan. A person who is not
treated as an Employee on the Company’s books and records (such as a person who
as a matter of practice is treated by the Company as an independent contractor,
but who is later determined to be an Employee as a matter of fact) shall not be
an eligible Employee during any part of a Plan Year in which such person was not
treated as an Employee, despite any retroactive recharacterization.”
     (3) Article III, Section 3.2, is hereby amended to read as follows:
     “3.2 Notification of Eligibility: The Committee shall promptly notify in
writing each Employee of his qualification as a Member and shall furnish each
new Member a copy of such explanation of the Plan as the Committee shall provide
for that purpose.”

2



--------------------------------------------------------------------------------



 



     (4) Article IV, Section 4.5, is hereby amended to read as follows:
     “4.5 Deferral Percentage Test.
     (a) Determination of Deferral Percentages: As soon as administratively
feasible after the end of each Plan Year (or other applicable period) the
Committee shall determine:
     (i) Deferral Percentage. The ‘deferral percentage’ for each Employee who is
then eligible for Salary Reduction Contributions, which shall be the ratio of
the amount of such Employee’s Salary Reduction Contributions for such Plan Year
(less excess Salary Reduction Contributions treated as Catch-Up Contributions
for the Plan Year in accordance with Section 4.4 above) to the Employee’s
compensation (as defined in Section 2.1(r) hereof) for such Plan Year;
     (ii) Highly Compensated Deferral Percentage. The ‘highly compensated
deferral percentage,’ which shall be the average of the ‘deferral percentages’
for all Highly Compensated Employees then eligible for Salary Reduction
Contributions; and
     (iii) Nonhighly Compensated Deferral Percentage. The ‘nonhighly compensated
deferral percentage,’ which shall be the average of the ‘deferral percentages’
for all Employees then eligible for Salary Reduction Contributions who were not
included in the ‘highly compensated deferral percentage,’ in (ii) above.
     If a Highly Compensated Employee participates in two (2) or more plans
maintained by an Employer or any Affiliate that are subject to the deferral
percentage test, then such Employee’s deferral percentage shall be determined by
aggregating his participation in all such plans. In addition, if the Company
maintains two (2) or more plans subject to the deferral percentage test and such
plans are treated as a single plan for purposes of the requirements for
qualified plans under either Code Section 410(b) or 401(a)(4), then such plans
are treated as a single plan for purposes of the deferral percentage test. For
purposes of implementing the deferral percentage test, elective deferrals
treated as Catch-Up Contributions shall be disregarded. If, however, the Company
elects to apply Section 410(b)(4)(B) in determining whether the Plan meets the
requirements of Section 410(b)(1) of the Code, the Company may, in determining
whether the Plan meets the requirements of this Section 4.5, either elect to
(A) exclude from consideration all eligible Employees (other than Highly
Compensated Employees) who have not met the minimum age and service requirements
of Section 410(a)(1)(A) of the Code or (B) perform the deferral percentage test
separately for the group of Employees who have met the minimum age and service
requirements of Section 410(a)(1)(A) of the Code and the group of Employees who
have not met the minimum age and service requirements of Section 410(a)(1)(A) of
the Code.

3



--------------------------------------------------------------------------------



 



     (b) Limitation on Highly Compensated Deferral Percentage. In no event shall
the ‘highly compensated deferral percentage’ exceed the greater of: (1) a
deferral percentage equal to one and one–fourth (11/4) times the ‘nonhighly
compensated deferral percentage’ or (2) a deferral percentage equal to two
(2) times the ‘nonhighly compensated deferral percentage,’ but not more than two
(2) percentage points greater than the ‘nonhighly compensated deferral
percentage.’
     (c) Recharacterization of Excess Salary Reduction Contributions. If the
above deferral percentage test would otherwise be violated as of the end of the
Plan Year, then, to the extent that the excess Salary Reduction Contributions of
such Highly Compensated Employees do not exceed the applicable dollar limitation
under Section 414(v), reduced by elective deferrals previously treated as
Catch-Up Contributions, whether under this Plan or another elective deferral
program (as defined under Section 402(g)(3)), the amount of the excess Salary
Reduction Contributions of such Highly Compensated Employees shall be
recharacterized as Catch-Up Contributions, if such Member is otherwise eligible
to make Catch-Up Contributions in accordance with Section 21.3 hereof during the
Plan Year in which the excess deferral arises.
     (d) Application of Qualified Nonelective Contributions. If, after
recharacterization of the excess Salary Reduction Contributions of such Highly
Compensated Employees, the deferral percentage test would still be violated as
of the end of the Plan Year, then, subject to satisfaction of the conditions
described in Section 1.401(k)–1(b)(5) of the Treasury Regulations, the ‘deferral
percentage,’ as defined in (a)(i) above, shall instead be the ratio of the sum
of the Employee’s Salary Reduction Contributions (less excess Salary Reduction
Contributions treated as Catch-Up Contributions for the Plan Year), Qualified
Nonelective Contributions, if any, and, to the extent necessary to satisfy the
deferral percentage test, Company Matching Contributions for such Plan Year to
the Employee’s compensation (as defined in Section 2.1(r) hereof) for such Plan
Year. Any Company Matching Contributions so utilized to satisfy the deferral
percentage test shall at all times be one hundred percent (100%) vested and
nonforfeitable and shall be excluded from consideration for purposes of the
contribution percentage test described in Section 4.6.
     (e) Distribution of Excess Contributions. If, after consideration of
Qualified Nonelective Contributions, if any, and applicable Company Matching
Contributions, as described above, the deferral percentage test would still be
violated as of the end of the Plan Year, then notwithstanding any other
provision hereof, every Salary Reduction Contribution (other than excess Salary
Reduction Contributions treated as Catch-Up Contributions for the Plan Year)
included in the ‘highly compensated deferral percentage’ for a Member whose
deferral percentage is greater than the permitted maximum shall be revoked to
the extent necessary to comply with such deferral percentage test and the amount
of such Salary Reduction Contribution (other than excess Salary Reduction
Contributions treated as Catch-Up Contributions for the Plan Year), to the
extent revoked, shall constitute an ‘excess contribution’ to be distributed
(with earnings thereon) no

4



--------------------------------------------------------------------------------



 



later than the last day of the Plan Year following the Plan Year with respect to
which such contribution was made. Excess contributions are allocated to the
Highly Compensated Employees with the largest amounts of Employer contributions
taken into account in calculating the deferral percentage test for the Plan Year
in which the excess arose, beginning with the Highly Compensated Employee with
the largest amount of such Employer contributions and continuing in descending
order until all excess contributions have been allocated. For purposes of the
preceding sentence, the ‘largest’ amount is determined after distribution of any
amounts distributed hereunder pursuant to Section 4.4 hereof. For Plan Years
commencing on and after January 1, 2006, but prior to January 1, 2008, a
distribution of an excess contribution shall include the sum of the allocable
gain or loss for the Plan Year in which the excess contribution arose and the
allocable gain or loss for the period following the Plan Year in which the
excess contribution arose and ending on the date of distribution (or a date that
is no more than seven (7) days prior to the date of distribution). In the event
there is a loss allocable to an excess contribution, any distribution to a
Member as required by this Section shall be no greater than the lesser of:
(a) the value of the Member’s Salary Reduction Contribution Account (without
regard to Catch-Up Contributions) or (b) the Member’s excess contribution for
the Plan Year. If an excess contribution is distributed to a Member in
accordance with the foregoing, any Company Matching Contribution relating to
such excess contribution shall be forfeited and then utilized as described in
Section 6.3 hereof, and shall not be taken into account in determining the
Member’s contribution percentage under Section 4.6.”
     (5) Article IV, Section 4.6, is hereby amended to read as follows:
     “4.6 Contribution Percentage Test.
     (a) Determination of Contribution Percentages: As soon as administratively
feasible after the end of each Plan Year (or other applicable period) the
Committee shall determine:
     (i) Contribution Percentage. The ‘contribution percentage’ for each
Employee who is then eligible to receive Company Matching Contributions, which
shall be the ratio of the amount of such Employee’s Company Matching
Contributions for such Plan Year to the Employee’s compensation (as defined in
Section 2.1(r) hereof) for such Plan Year;
     (ii) Highly Compensated Contribution Percentage. The ‘highly compensated
contribution percentage,’ which shall be the average of the ‘contribution
percentages’ for all Highly Compensated Employees then eligible for Company
Matching Contributions; and
     (iii) Nonhighly Compensated Contribution Percentage. The ‘nonhighly
compensated contribution percentage,’ which shall be the average of the
‘contribution percentages’ for all Employees then eligible

5



--------------------------------------------------------------------------------



 



for Company Matching Contributions who were not included in the ‘highly
compensated contribution percentage,’ in (ii) above.
     If a Highly Compensated Employee participates in two (2) or more plans
maintained by an Employer or any Affiliate that are subject to the contribution
percentage test, then such Employee’s contribution percentage shall be
determined by aggregating his participation in all such plans. In addition, if
the Company maintains two (2) or more plans subject to the contribution
percentage test and such plans are treated as a single plan for purposes of the
requirements for qualified plans under either Code Section 410(b) or 401(a)(4),
then such plans are treated as a single plan for purposes of the contribution
percentage test. If, however, the Company elects to apply Section 410(b)(4)(B)
in determining whether the Plan meets the requirements of Section 410(b)(1) of
the Code, the Company may, in determining whether the Plan meets the
requirements of this Section 4.6, either elect to (A) exclude from consideration
all eligible Employees (other than Highly Compensated Employees) who have not
met the minimum age and service requirements of Section 410(a)(1)(A) of the Code
or (B) perform the contribution percentage test separately for the group of
Employees who have met the minimum age and service requirements of
Section 410(a)(1)(A) of the Code and the group of Employees who have not met the
minimum age and service requirements of Section 410(a)(1)(A) of the Code.
     (b) Limitation on Highly Compensated Contribution Percentage. In no event
shall the ‘highly compensated contribution percentage’ exceed the greater of:
(1) a contribution percentage equal to one and one–fourth (11/4) times the
‘nonhighly compensated contribution percentage’ or (2) a contribution percentage
equal to two (2) times the ‘nonhighly compensated contribution percentage’ but
not more than two (2) percentage points greater than the ‘nonhighly compensated
contribution percentage.’
     (c) Application of Qualified Nonelective Contributions. If the above
contribution percentage test would otherwise be violated as of the end of the
Plan Year, then subject to satisfaction of the conditions described in Section
1.401(m)-1(b)(5) of the Treasury Regulations, the ‘contribution percentage,’ as
defined in (a) above, shall instead be the ratio of the sum of the Employee’s
Company Matching Contributions, Qualified Nonelective Contributions, if any, and
to the extent necessary to satisfy the contribution percentage test, Salary
Reduction Contributions for the applicable Plan Year to the Employee’s
compensation (as defined in Section 2.1(r) hereof) for the applicable Plan Year.
Any Salary Reduction Contributions or Qualified Nonelective Contributions so
utilized to satisfy the contribution percentage test shall be excluded from
consideration for purposes of the deferral percentage test described in
Section 4.5.
     (d) Distribution of Excess Aggregate Contributions. If after consideration
of applicable Salary Reduction Contributions and Qualified Nonelective
Contributions, if any, as described above, the contribution percentage test
would still be violated as of the end of the Plan Year, then notwithstanding

6



--------------------------------------------------------------------------------



 



any other provision hereof, every Company Matching Contribution included in the
‘highly compensated contribution percentage’ for a Member whose contribution
percentage is greater than the permitted maximum shall automatically be revoked
to the extent necessary to comply with such contribution percentage test and the
amount of such contribution, to the extent revoked, shall constitute an ‘excess
aggregate contribution’ to be distributed to such Member (with earnings thereon)
or forfeited, if applicable, no later than the last day of the Plan Year
following the Plan Year for which such contribution was made. Excess aggregate
contributions are allocated to the Highly Compensated Employees with the largest
amounts of Employer contributions taken into account in calculating the
contribution percentage test for the Plan Year in which the excess arose,
beginning with the Highly Compensated Employee with the largest amount of such
Employer contributions and continuing in descending order until all excess
aggregate contributions have been allocated. For purposes of the preceding
sentence, the ‘largest amount’ is determined after first determining required
distributions under Section 4.4 hereof, and then determining excess
contributions under Section 4.5. For Plan Years commencing on and after
January 1, 2006, but prior to January 1, 2008, a distribution of an excess
contribution shall include the sum of the allocable gain or loss for the Plan
Year in which the excess contribution arose and the allocable gain or loss for
the period following the Plan Year in which the excess contribution arose and
ending on the date of distribution (or a date that is no more than seven
(7) days prior to the date of distribution). In the event there is a loss
allocable to an excess aggregate contribution, any distribution to a Member as
required by this Section shall be no greater than the lesser of: (a) the value
of the Member’s Company Matching Contribution Account or (b) the Member’s excess
aggregate contribution for the Plan Year.”
     (6) Article V, Section 5.3, is hereby amended in its entirety, to read as
follows:
     “5.3 Salary Reduction Elections: Each Member who desires to make Salary
Reduction Contributions shall indicate such intent by making a salary reduction
election to be effective as of the Entry Date on which such Member first
satisfies the eligibility requirements of Article III hereof or as of any
subsequent payroll period. Such election must be made in the manner and within
the time period prior to such Entry Date (or subsequent payroll period)
prescribed by the Committee and shall be effective for each payroll period
thereafter until modified or amended, as provided below. Each Member who is
eligible to make Catch-Up Contributions under Section 21.3 hereof and who
desires to make such contributions for the Plan Year shall indicate such intent
and shall consent to the corresponding reduction in Annual Compensation in the
manner and within the time period prescribed by the Committee.
     Salary reduction elections shall constitute a payroll withholding agreement
between the Member and the Company, and shall constitute authorization for the
reduction in Annual Compensation described above. The terms of such election
shall evidence the Member’s intent to have the Company withhold from his
compensation each payroll period any whole percentage of his Annual

7



--------------------------------------------------------------------------------



 



Compensation, subject to the applicable limitations of Article IV. The Company
will make a contribution to the Trust Fund on behalf of the Participant for each
payroll period in an amount equal to the total amount by which the Member’s
Annual Compensation from the Company was reduced during such payroll period
pursuant to a salary reduction election.
     Notwithstanding any provision of this Section 5.3 to the contrary, salary
reduction elections shall be governed by the following general guidelines:
     (a) A salary reduction election shall be made in the manner determined by
the Committee. All salary reduction elections shall apply to each payroll period
during which such election is in effect. Upon termination of employment, such
election will become void.
     (b) A Member may revoke a salary reduction election at any time upon
advance notice to the Committee, within the time period established by the
Committee, and thus discontinue all future withholding thereafter. Following
such a revocation, a Member may elect to resume withholding effective as of the
first day of the first full payroll period next following the payroll period in
which the revocation occurs, or as of the first day of any payroll period
thereafter next following timely receipt by the Committee of such notice. A
resumption of withholding following the revocation of a salary reduction
election may be made only upon advance notice to the Committee, within the time
period established by the Committee. A Member may increase the percentage to be
withheld from his Annual Compensation or decrease the percentage to be withheld
from his Annual Compensation upon advance notice to the Committee, within the
time period established by the Committee, and in the manner prescribed by the
Committee, such increase or decrease to be effective as of the first day of the
first full payroll period next following timely receipt by the Committee of such
notice. Any revocation of or change in the terms of a salary reduction election
shall be made in the manner prescribed by the Committee.
     (c) The Company may unilaterally amend or revoke a salary reduction
election at any time, including an amendment to recharacterize an election of
Salary Reduction Contributions as an election of Catch-Up Contributions, if the
Company determines that such revocation or amendment is necessary to insure that
a Member’s Annual Additions, as defined in subsection 6.5(b) hereof, for any
Plan Year will not exceed the limitations of Article VI or to ensure that the
requirements of Section 401(k) of the Code and Sections 4.1 and 4.2 hereof have
been satisfied with respect to the amount that may be withheld and contributed
on behalf of a Member.”

8



--------------------------------------------------------------------------------



 



     (7) Article XI, Section 11.1, is hereby amended, effective August 25, 2005,
to designate the current provisions as subsection (a) and to add subsections
(b), (c), and (d), to read as follows:
     “(b) Qualified Hurricane Loans. Notwithstanding any provision of this Plan
to the contrary, any Member whose principal place of abode was located in a
Hurricane Disaster Area on the date applicable to such hurricane, as indicated
below, and who sustained an economic loss by reason of such hurricane, shall be
eligible to request a Qualified Hurricane Loan, regardless of any other
outstanding loans from this Plan.
Applicable Date for Location of Principal Place of Abode

         
Hurricane Katrina
  August 28, 2005
Hurricane Rita
  September 23, 2005
Hurricane Wilma
  October 23, 2005

     For purposes of this subsection (b), a Member shall be deemed to have
sustained an economic loss on account of loss, damage to, or destruction of real
or personal property from fire, flooding, looting, vandalism, theft, wind, or
other cause; loss related to displacement from such Member’s home; loss of
livelihood due to temporary or permanent layoff, and such other economic loss as
the Committee, in its sole discretion, shall determine. A Qualified Hurricane
Loan is a loan from the Plan that is made to a Member on or before December 31,
2006, in an amount that does not exceed the lesser of: (1) one hundred percent
(100%) of such Member’s vested Individual Account balance or (2) $100,000,
reduced by the excess of:
     (A) the highest outstanding balance on loans from the Plan to the Member
during the one-year period ending on the day before the date on which such loan
was made, over
     (B) the outstanding balance of loans from the Plan to the Member on the
date on which such loan was made.
     A Qualified Hurricane Loan made with respect to Hurricane Katrina must be
made on or after September 24, 2005, and a Qualified Hurricane Loan made with
respect to Hurricanes Rita or Wilma must be made on or after December 21, 2005.
     (c) Suspension of Plan Loans. Any Member who is eligible to receive a
Qualified Hurricane Loan, as set forth in subsection (b) above, may suspend for
one year any loan payments under an outstanding loan from the Plan to such
Member originally due during the following periods:

9



--------------------------------------------------------------------------------



 



     (1) August 25, 2005 through December 31, 2006 for Members whose principal
place of abode was located in the Hurricane Katrina Disaster Area;
     (2) September 23, 2005 through December 31, 2006 for Members whose
principal place of abode was located in the Hurricane Rita Disaster Area; and
     (3) October 23, 2005 through December 31, 2006 for Members whose principal
place of abode was located in the Hurricane Wilma Disaster Area.
     After any period during which a Member elects to suspend the payment(s) on
an outstanding loan, the outstanding balance of the loan(s) shall be reamortized
to include the interest accruing during such delay. Any delay elected by a
Member shall increase the repayment period for such loan, and the maximum
repayment period determined under subsection (a) above for such loan shall be
increased by the period of up to one year when no payments were made.
Notwithstanding subsection (a) above, a Member may pledge up to 100% of his
Individual Account as collateral for a Qualified Hurricane Loan.
     (d) Hurricane Disaster Areas. For purposes of subsections (b) and (c)
above, the following Hurricane Disaster Areas shall apply:
Hurricane Katrina Disaster Area: The States of Alabama, Florida, Louisiana and
Mississippi.
Hurricane Rita Disaster Area: The States of Louisiana and Texas.
Hurricane Wilma Disaster Area: The State of Florida.”
     (8) Article XI, Section 11.2, is hereby amended to add subsection (c),
effective August 25, 2005, to read as follows:
     “(c) Qualified Hurricane Distributions. A Member may, upon the approval of
the Committee, take a Qualified Hurricane Distribution from his Individual
Account.
     (1) Amount. The Qualified Hurricane Distribution shall not exceed the
lesser of: (i) 100% of the Member’s vested Individual Account balance or
(ii) the excess of (A) $100,000 over (B) the aggregate amounts treated as
Qualified Hurricane Distributions in all prior taxable years.
     (2) Recontributions. At any time during the three-year period beginning on
the day after the date on which a Member receives a Qualified Hurricane
Distribution from the Plan, such Member may recontribute the amount of the
Qualified Hurricane Distribution to the Plan

10



--------------------------------------------------------------------------------



 



through one or more contributions. Such contributions will be treated in the
same manner as Rollover Contributions, as provided in Section 4.7, and shall be
credited to the Participant’s Rollover Contribution Account.
     (3) Definitions.
     (i) Qualified Hurricane Distribution means:
     (A) Any distribution from the Plan made on or after August 25, 2005, and
before January 1, 2007, to a Member whose principal place of abode on August 28,
2005, was located in the Hurricane Katrina Disaster Area and who has sustained
an economic loss by reason of Hurricane Katrina;
     (B) Any distribution from the Plan made on or after September 23, 2005, and
before January 1, 2007, to a Member whose principal place of abode on
September 23, 2005, was located in the Hurricane Rita Disaster Area and who has
sustained an economic loss by reason of Hurricane Rita; and
     (C) Any distribution from the Plan made on or after October 23, 2005, and
before January 1, 2007, to a Member whose principal place of abode on
October 23, 2005, was located in the Hurricane Wilma Disaster Area and who has
sustained an economic loss by reason of Hurricane Wilma.
     For purposes of this subparagraph (i), a Member shall be deemed to have
sustained an economic loss on account of loss, damage to, or destruction of real
or personal property from fire, flooding, looting, vandalism, theft, wind, or
other cause; loss related to displacement from such Member’s home; loss of
livelihood due to temporary or permanent layoff; and such other economic loss as
the Committee, in its sole discretion, shall determine. As long as a Member has
sustained an economic loss by reason of Hurricane Katrina, Hurricane Rita or
Hurricane Wilma, Qualified Hurricane Distributions are permitted without regard
to the Member’s need, and the amounts of such distributions are not required to
correspond to the amount of economic loss suffered by the Member.
     (ii) The Hurricane Katrina Disaster Area consists of the States of Alabama,
Florida, Louisiana and Mississippi.

11



--------------------------------------------------------------------------------



 



     (iii) The Hurricane Rita Disaster Area consists of the States of Louisiana
and Texas.
     (iv) The Hurricane Wilma Disaster Area consists of the State of Florida.”
     (9) Article XII, Subsection 12.1(c), is hereby amended to read as follows:
     “(a) Investment Direction. Any Member, on or before entry into the Plan,
within the time period established by the Committee, may designate the manner
and the percentage in which the Member desires the Trustee to invest his current
contributions, pursuant to the provisions set forth above, which designation
shall continue in effect until revoked or modified by the Member. If a Member
fails to designate the investment of his current contributions on or before his
entry into the Plan, or if a Member wishes to change such designation, the
Member may make such designation or change, within the time period established
by the Committee, to become effective for all future contributions as soon as
practicable following the date of receipt by the Committee of such designation
or change, and such designation or change shall continue in effect until revoked
by the Member.
     In the event the nature of any fund shall, in the opinion of the Committee,
change, then the Committee shall notify those Members who the Committee, in its
sole and absolute discretion, determines are affected by the change, who shall
have a reasonable period of time, as determined by the Committee, to designate
the manner and the percentages in which amounts invested in those funds affected
by the change shall be invested.”
     IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the
foregoing instrument comprising Amendment No. 7 to the Southwest Airlines Co.
401(k) Plan, the Company has caused these presents to be duly executed in its
name and behalf by its proper officers thereunto duly authorized this 12th day
of December, 2006.

                  SOUTHWEST AIRLINES CO.  
 
           
 
  By:   /s/ Gary C. Kelly    
 
           
 
      Gary C. Kelly, Chief Executive Officer    
 
           
ATTEST:
           
 
           
/s/ Deborah Ackerman
 
Deborah Ackerman, Assistant Secretary
           

12



--------------------------------------------------------------------------------



 



         
STATE OF TEXAS
  §    
 
  §    
COUNTY OF DALLAS
  §    

     BEFORE ME, the undersigned, a Notary Public in and for said County and
State, on this 12th day of December, 2006, personally appeared GARY C. KELLY, to
me known to be the identical person who subscribed the name of SOUTHWEST
AIRLINES CO., as its CHIEF EXECUTIVE OFFICER to the foregoing instrument and
acknowledged to me that he executed the same as his free and voluntary act and
deed and as the free and voluntary act and deed of such organization for the
uses and purposes therein set forth.
     GIVEN UNDER MY HAND AND SEAL OF OFFICE, the day and year last above written

         
 
  /s/ Teri Lee Lambert
 
Notary Public in and for the State of Texas    

My Commission Expires: June 4, 2010

13